ROSE, Circuit Judge.
Eor the past history of this case reference should be had to (C. C. A.) 285 F. 703; 265 U. S. 365, 44 S. Ct. 499, 68 L. Ed. 1057; (C. C. A.) 4 F.(2d) 240; 268 U. S. 693, 45 S. Ct. 512, 69 L. Ed. 1160. We need not repeat what has previously been said.
After the Supreme Court refused certiorari to review our decision in 4 F.(2d) 240, the parties stipulated in the court below that the partnership and each of the parties as individuals were insolvent at the time of the institution of the suit in which the bank obtained its judgment, at the time the judgment was docketed, and at the time the petition in bankruptcy was filed against the partnership. Thereupon, in accordance with the views expressed in our opinion, reported in 285 E. 703, it was decreed that the lien of the judgment of the bank upon the individual property of the partners was vacated by the proceedings in bankruptcy.
The bank Assigns error, and among other things, says that our previous rulings are inconsistent with the principles laid down by the Supreme Court, in the subsequent ease of Meek v. Centre County Banking Co., 268 U. S. 426, 45 S. Ct. 560, 69 L. Ed. 1028. We are not persuaded that such is the case, and we do not find any sufficient reason to justify a departure from the general rule that what we previously decided remains the law of the case.
Affirmed.